DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the topmost subcell" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “topmost subcell”. Claims 2-14 are also rejected as these claims depend from claim 1.
Claim 1 recites “wherein a thickness of the emitter layer of the first, third and fourth subcell is less than a thickness of the associated base layer” in lines 11-12, which renders the claim indefinite.  It is not clear whether the applicant’ intended to claim that a thickness of the emitter layer of one of the first, third and fourth subcells is less than a thickness of the associated base layer, or a thickness of the emitter layer of all of the first, third and fourth subcells is less than a thickness of the associated base layer.  It is suggested to change the limitation to “a thickness of the emitter layer of each of the first, third and fourth subcells is less than a thickness of the associated base layer of each of the first, third and fourth subcells”. Claims 2-14 are also rejected similarly as these claims depend from claim 1.
Claim 1 recites the limitation "the thickness of the emitter layer" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Instant claim has not previously recited any thickness for the emitter layer of the second subcell. Claims 2-14 are also rejected similarly as these claims depend from claim 1.  It is suggested to change the limitation to “a thickness of the emitter layer”.
Claim 1 recites the limitation "the thickness of the base layer" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Instant claim has not previously recited any thickness for the base layer of the second subcell. Claims 2-14 are also rejected similarly as these claims depend from claim 1. It is suggested to change the limitation to “a thickness of the base layer”.
Claim 2 recites that “a second tunnel diode” in lines 1-3, which renders the claim indefinite. Instant claim or claim 1 from which instant claim depends has not recited a first tunnel diode.
Claim 4 recites the limitation "the thickness of the emitter layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear as to which of the four subcells has the emitter layer with the claimed thickness.
Claim 4 recites the limitation "a thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation "the base layer has a thickness …." in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear as to which of the four subcells has the base layer with the claimed thickness or doping.
Claim 5 recites the limitation "a thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the lattice constant" in line 2.  Note that the lattice constant of emitter layer can change throughout its thickness.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a semiconductor mirror" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recited a semiconductor mirror in line 8.  
Claim 17 recites the limitation "the emitter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2014/0261611 A1) in view of Ebel et al. (US 2017/0170354 A1). 
Regarding claim 1, King discloses a monolithic metamorphic multi-junction solar cell (MJ cell 10) ([0111], figures 33-40) comprising: 
a first III-V subcell (cell 1, figure 35); 
a second III-V subcell (cell 2, fig. 35); 
a third III-V subcell (cell 3, fig. 35); 
a fourth Ge subcell (cell 4, fig. 35), 
the first, second, third, and fourth subcells being stacked in the indicated order with the first subcell forming the topmost subcell (see fig. 35 for the claimed configuration); 
a metamorphic buffer(52, fig. 33) formed between the third subcell and the fourth subcell (see fig. 33 and 35); 
a semiconductor mirror (Bragg reflective structure, [0089-0101]) formed between the second subcell (cell 2) and the third subcell (cell 3), 
wherein the first (cell 1), second (cell 2), third (cell 3) and fourth (cell 4) subcells each have an n-doped emitter layer and a p-doped base layer (implicit, see also figure 33 that shows each cell has p-type base and n-type emitter), 
wherein a thickness of the emitter layer of the first, third and fourth subcell is less than a thickness of the associated base layer ([0029]). 
Although King does not explicitly disclose a semiconductor mirror formed between the second subcell and the third subcell, King discloses the use of semiconductor mirror, bragg reflector, ([0089-0101]) between subcells in order to reflect light back the top cells to be absorbed by the upper cells.  Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Bragg reflector between second and third subcells such the light that can be absorbed by second subcell can be reflected back to the second subcell.
King further discloses that one of the cells of the multijunction solar cell 10 is a cell that comprises low-bandgap absorber region (LBAR) ([0111]).  King further discloses that the second subcell (cell 2) is made of GaIn(P)As (see fig. 35), and the cell that comprises LBAR can be made of GaIn(P)As ([0277]).  The LBAR structure comprises thicker emitter than the base (see figures 6 and 7, and also [0028] that shows the emitter thickness is 50-100% of the total thickness).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed the second subcell with LBAR structure, as disclosed by King ([0277]) because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Regarding claim 2, King further discloses a second tunnel diode is arranged between the second subcell and the semiconductor mirror (see fig. 33, that shows the use of tunnel junction between adjacent cells and thus, in between second subcell and the semiconductor mirror).
Regarding claim 3, King further discloses the semiconductor mirror is n-doped ([0089-0101]).  King does not explicitly disclose the doping is greater than 5 1017/cm3. However, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  Thus, in absence of evidence of criticality, it would have been obvious to skilled in the art to have determined the appropriate doping concentration by routine experimentation such that the semiconductor mirror can reflective light effectively.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 4 and 5, King does not explicitly disclose that the thickness of the emitter layer has a thickness greater than 600 nm, the base layer has a thickness less than 450 nm.  However, selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of base/emitter layer thickness as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 6, King further discloses the emitter layer of the second subcell comprises InGaAsP (fig. 35 and [0277]).
Regarding claim 7, King further discloses the emitter layer of the second subcell comprises InGaAsP (fig. 35 and [0277]).  However, King does not explicitly disclose that the emitter layer of the second subcell has an arsenic content based on the elements of main group V of between 22% and 33% and an indium content based on the elements of the main group III between 52% and 65%, and the lattice constant of the emitter layer is between 0.572 nm and 0.577 nm. However, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  Thus, in absence of evidence of criticality, it would have been obvious to skilled in the art to have determined the appropriate amount of In and As by routine experimentation such that the emitter has the desired lattice constant.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, King further discloses that the second subcell is designed as a heterocell ([0277], GaInAs emitter/GaInPAs base).
Regarding claim 9, King further discloses that the base layer of the second subcell comprises InGaAsP ([0277], GaInAs emitter/GaInPAs base).
Regarding claim 10, King further discloses that the first subcell has a bandgap of 1.6-2.3 eV (fig. 35) that overlaps with the claimed range of between 1.85 eV and 2.07 eV, the second subcell has a bandgap of 1.3-1.7 eV (fig. 35) that overlaps with the claimed range of between 1.41 eV and 1.53 eV, and the third subcell has a bandgap in a range of 1-1.3 eV (fig. 35) that overlaps with the claimed range of between 1.04 eV and 1.18 eV.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 11, King further discloses that the first subcell comprises AlGaInP (see fig. 35), and thus reads on claimed compound of at least the elements AlInP.  However, King does not explicitly disclose that the indium content based on the elements of the main group III is between 64% and 75% and the Al content is between 18% and 32%. However, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  Thus, in absence of evidence of criticality, it would have been obvious to skilled in the art to have determined the appropriate amount of In and Al by routine experimentation such that subcell has desired bandgap.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, although King does not explicitly show a semiconductor mirror is arranged between the third subcell and the fourth subcell (see fig. 35), King in a broader disclosure teaches that the use of semiconductor mirror, Bragg reflector, ([0089-0101]) between subcells in order to reflect light back the top cells to be absorbed by the upper cells.  Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Bragg reflector between fourth and third subcells such the light that can be absorbed by fourth subcell can be reflected back to the fourth subcell.
Regarding claim 13, King further discloses that the LBAR layer or emitter layer can be formed with graded bandgap (see fig. 8 – emitter has two regions with different material and bandgap), which implies that the emitter layer of the second subcell inherently or implicitly has graded dopant concentration (note that second level bar has no amount of Al). With respect to the claimed dopant concentration, it is noted that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  Thus, in absence of evidence of criticality, it would have been obvious to skilled in the art to have determined the dopant concentration of the emitter layer by routine experimentation such that emitter has desired grading.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, King further discloses that wherein the emitter layer of the second subcell comprises a first region and a second region, the first region having a different magnitude of doping than the second region and the second region being formed closer to the base than the first region (see fig. 8).
Regarding claim 15, King further discloses that exactly four subcells are provided (see fig. 35).
Regarding claim 17, King further discloses that the emitter of the second subcell has lower doping that the base layer of the second subcell (emitter is low-bandgap absorber).  Although King does not disclose that the emitter doping of the second subcell is less than the base doping by at least a factor of 3, it is noted that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  Thus, in absence of evidence of criticality, it would have been obvious to skilled in the art to have determined the dopant concentration of the emitter layer by routine experimentation such that the emitter has the low bandgap as desired.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2014/0261611 A1) as applied to claim 1 above, and further in view of Hsu (US 2010/0212729 A1). 
Regarding claim 16, King discloses the multijunction solar cell as discussed above.  King discloses that the base layer of the second subcell (cell 2) is p-type layer and formed of GaInAP ([0277] and fig. 33 and 35).  However, King does not explicitly disclose that the base layer of the second subcell is doped with carbon and/or wherein the carbon concentration in the base layer of the second solar cell is higher than the zinc concentration.
Hsu discloses a multijunction solar cell wherein carbon is used a p-type dopant ([0074]).
Thus, it would have been obvious to one skilled in the art at the time of the invention to have used the carbon dopant as taught by Hsu to form the p-type base layer of the second subcell of King because selection of selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 17/373/254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application encompass all the limitations of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0062017 A1 to Derkacs discloses a multi-junction solar cell having metamorphic buffer layer between Ge and III-V subcells (fig. 1). Dekacs further discloses more III-V subcells (see fig. 1), and a DBR layer placed between Ge and III-V subcell (see fig. 1). 


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721